Exhibit 10.2

SUPPORT AGREEMENT

This SUPPORT AGREEMENT, dated as of February 9, 2010 (this “Agreement”), by and
among Harbinger Capital Partners Master Fund I, Ltd., a Cayman Islands exempted
company (“Harbinger Master”), Harbinger Capital Partners Special Situations
Fund, L.P., a Delaware limited partnership (“Harbinger Special Situations”),
Global Opportunities Breakaway Ltd., a Cayman Islands exempted company (“Global
Opportunities”), and Spectrum Brands, Inc., a Delaware corporation (“Battery”
and together with the Harbinger Parties (as defined herein), the “Parties” and
each, a “Party”).

WHEREAS, as of the date hereof, each Harbinger Party is the Beneficial Owner (as
defined herein) of: (i) the number of issued and outstanding shares of
(A) non-voting common stock, par value $0.01 per share, of Russell Hobbs, Inc.,
a Delaware corporation (“RH”) (the “RH Non-Voting Common Stock”), (B) voting
common stock, par value $0.01 per share, of RH (the “RH Voting Common Stock” and
together with RH Non-Voting Stock, the “RH Common Stock”), (C) Series D
Preferred Stock, par value $0.01 per share, of RH (the “RH Series D Preferred
Stock”), and (D) Series E Preferred Stock, par value $0.01 per share, of RH (the
“RH Series E Preferred Stock” and together with the RH Common Stock and the RH
Series D Preferred Stock, the “RH Shares”), set forth opposite such Harbinger
Party’s name on Schedule I; and (ii) the number of issued and outstanding shares
of Battery Common Stock (the “Battery Shares”), set forth opposite such
Harbinger Party’s name on Schedule I;

WHEREAS, each Harbinger Party is the Beneficial Owner of PIK Notes (as defined
herein) in the outstanding principal amount set forth opposite such Harbinger
Party’s name on Schedule I; and

WHEREAS, concurrently with the execution and delivery of this Agreement,
Battery, RH, Battery Merger Sub (as defined herein), RH Merger Sub (as defined
herein) and Parent (as defined herein) are entering into an Agreement and Plan
of Merger, dated as of the date hereof (the “Merger Agreement”), pursuant to
which Battery and RH would become wholly owned Subsidiaries of Parent through
the (i) the merger of Battery Merger Sub with and into Battery (the “Battery
Merger”) and (ii) the merger of RH Merger Sub with and into RH (the “RH Merger”
and together with the Battery Merger, the “Mergers”).

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the Parties
hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1 Certain Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the meanings specified in the Merger Agreement. For
purposes of this Agreement:

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such first Person, where “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of a Person, whether through the ownership
of voting securities, by contract, as trustee or executor or otherwise;
provided, however, that for the avoidance of doubt, it is understood that any
publicly traded corporation with respect to which the Harbinger Parties do not
Beneficially Own a majority of the outstanding voting securities will be deemed
not to be an Affiliate of the Harbinger Parties unless the Harbinger Parties
have the right to designate a majority of the members of the board of directors;
provided, further, that the foregoing proviso will not apply to HGI.

“Alternative Proposal” has the meaning set forth in the Merger Agreement.

“Battery Alternative Proposal” means an Alternative Proposal with respect to
Battery.

“Battery Common Stock” means the common stock, par value $0.01 per share, of
Battery.

“Battery Merger Sub” means Battery Acquisition Corp., a Delaware corporation and
a wholly owned Subsidiary of Parent.

“Beneficial Ownership” has the meaning specified in Rule 13d-3 promulgated under
the Exchange Act and “Beneficially Owned” and “Beneficially Owns” have a
correlative meaning.

“Covered Battery Shares” means, with respect to any Harbinger Party, all of the
Battery Shares that are Beneficially Owned by such Harbinger Party as of the
date hereof, together with any Battery Shares that such Harbinger Party acquires
Beneficial Ownership of after the date hereof, including pursuant to any
exercise, conversion or exchange of other securities, or pursuant to a stock
dividend, distribution, split-up, recapitalization, combination or similar
transaction.

“Covered RH Shares” means, with respect to any Harbinger Party, all of the RH
Shares that are Beneficially Owned by such Harbinger Party as of the date
hereof, together with any RH Shares that such Harbinger Party acquires
Beneficial Ownership of after the date hereof, including pursuant to any
exercise, conversion or exchange of other securities, or pursuant to a stock
dividend, distribution, split-up, recapitalization, combination or similar
transaction.

“DGCL” means the General Corporation Law of the State of Delaware, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

“Governmental Authority” means any United States federal, national, state,
foreign, provincial, local or other government or any governmental, regulatory,
administrative or self-regulatory authority, agency, bureau, board, commission,
court, judicial or arbitral body, department, political subdivision, tribunal or
other instrumentality thereof.

“Harbinger Parties” means, collectively, Harbinger Master, Harbinger Special
Situations and Global Opportunities, and “Harbinger Party” means any of the
foregoing, individually.

“Indenture” means the Indenture, dated as of August 28, 2009, among Battery, the
Guarantors listed on Schedule I thereto and U.S. Bank National Association, as
trustee, as amended, supplemented or restated from time to time.

“Law” means any statute or law (including common law), constitution, code,
ordinance, rule, treaty or regulation and any order of any applicable
Governmental Authority.

“Lien” means with respect to any asset (including any security), any mortgage,
claim, lien, pledge, charge, security interest or encumbrance of any kind in
respect of such asset.

“Locked-Up Covered Shares” means a number of Battery Shares equal to the sum of
(i) one Battery Share plus (ii) the amount, if any, by which (a) 50% exceeds
(b) two-thirds of the percentage of Battery Shares outstanding on the record
date for the Superior Proposal Meeting or the Offer Commencement Date, as
applicable, that are not Beneficially Owned by the Harbinger Parties, their
Affiliates (other than Battery and its Subsidiaries) or any Person to whom a
Harbinger Party Transfers any Covered Battery Shares after the date hereof, in
each case at such time.

“Parent” means SB/RH Holdings, Inc., a Delaware corporation.

“Person” means an association, a corporation, an individual, a partnership, a
limited liability company, a trust or any other entity or organization,
including a Governmental Authority.

“PIK Notes” means the 12% Senior Subordinated Toggle Notes due 2019, issued
under the Indenture, together with all notes and other securities issued in
exchange for such Notes.

“RH Alternative Proposal” means an Alternative Proposal with respect to RH;
provided, however, that the term “RH Alternative Proposal” shall not include any
discussions, inquiries, proposals or offers to the extent relating to a
transaction involving all or any of Parent, Battery, RH or any of their
respective Subsidiaries that would be completed after the Mergers are
consummated.

“RH Merger Sub” means RH Acquisition Corp., a Delaware corporation and a wholly
owned Subsidiary of Parent.

“Subsidiary” means, with respect to any specified Person, (a) a corporation of
which more than 50% of the voting or capital stock is, as of the time in
question, directly or indirectly owned by such Person and (b) any partnership,
joint venture, association or other entity in which such Person, directly or
indirectly, owns more than 50% of the equity or economic interest thereof or has
the power to elect or direct the election of more than 50% of the members of the
governing body of such entity.

 

3



--------------------------------------------------------------------------------

“Superior Proposal” has the meaning set forth in the Merger Agreement; provided,
however, that for purposes of Section 2.2(b), a Superior Proposal shall only be
deemed to be a Superior Proposal if and only to the extent (i) such Superior
Proposal is not a Non-Voting Superior Proposal (as defined in the Merger
Agreement), (ii) that the per share consideration payable for or in respect of
each Battery Share in such Superior Proposal is equal to at least $34.65, and
(iii) such proposal is made by one or more Persons, each of whom is an Excluded
Party in compliance with the provisions of Section 6.1 of the Merger Agreement.

Section 1.2 Defined Terms.

 

Term

  

Section

Agreement

   Preamble

Battery

   Preamble

Battery Merger

   Recitals

Battery Shares

   Recitals

Battery Voting Event

   2.2(a)

Contract

   3.1(c)

Encumbrances

   3.1(a)

Global Opportunities

   Preamble

Harbinger Master

   Preamble

Harbinger Representatives

   2.3

Harbinger Special Situations

   Preamble

Merger Agreement

   Preamble

Mergers

   Recitals

Offer

   2.2(b)(ii)

Offer Commencement Date

   2.2(b)(ii)

Parties

   Preamble

Party

   Preamble

RH

   Recitals

RH Common Stock

   Recitals

RH Merger

   Recitals

RH Non-Voting Common Stock

   Recitals

RH Series D Preferred Stock

   Recitals

RH Series E Preferred Stock

   Recitals

RH Shares

   Recitals

RH Stockholder Approval

   2.1(a)

RH Voting Common Stock

   Recitals

RH Voting Event

   2.1(a)

Superior Proposal Meeting

   2.2(b)(i)

Termination Event

   2.2(b)(ii)

Transfer

   4.1

 

4



--------------------------------------------------------------------------------

ARTICLE II

HARBINGER AGREEMENTS TO VOTE; NO SOLICITATION

Section 2.1 RH Voting Event.

(a) The Merger Agreement and the transactions contemplated thereby have been
submitted to the Harbinger Parties and shall be adopted by written consent by
the Harbinger Parties in their capacity as stockholders of RH (the “RH
Stockholder Approval”) as promptly as practicable after the date hereof. During
the term of this Agreement, the Harbinger Parties shall not take any action that
would revoke the RH Stockholder Approval or restrict or otherwise affect the
effectiveness of the RH Stockholder Approval. Without limiting the foregoing,
each Harbinger Party agrees that, during the term of this Agreement, at any duly
called meeting of the stockholders of RH (or any adjournment or postponement
thereof) or any request for the execution of written consents in lieu of a
meeting of the stockholders of RH (each, an “RH Voting Event”), such Harbinger
Party shall, or shall cause the applicable holder of record of its Covered RH
Shares to, appear at the meeting, in person or by proxy, or otherwise cause its
Covered RH Shares to be counted as present thereat for purposes of establishing
a quorum, and it shall vote (or cause to be voted), in person or by proxy (or
deliver, or cause to be delivered, a written consent covering), all of its
Covered RH Shares, in each case to the fullest extent that such matters are
submitted for the vote or written consent of the holder of such Covered RH
Shares and that the Covered RH Shares are entitled to vote thereon or consent
thereto: (i) in favor of the adoption of the Merger Agreement, the RH Merger and
the other transactions contemplated by the Merger Agreement (and any related
proposal offered in furtherance thereof, as reasonably requested by Battery or
RH); (ii) against any action or proposal that would reasonably be expected to
result in a material breach of any covenant, representation or warranty, or
other obligation or agreement of RH contained in the Merger Agreement; and
(iii) except with the written consent of Battery, against the following actions
or proposals (other than the transactions contemplated by the Merger Agreement):
(A) any RH Alternative Proposal or (B) any other action or proposal, involving
RH or any Subsidiary of RH, that would reasonably be expected to prevent or
materially impede, interfere with or delay the RH Merger or any other
transaction contemplated by the Merger Agreement.

(b) For the avoidance of doubt, each Harbinger Party agrees that, during the
term of this Agreement, the obligations of such Harbinger Party specified in
Section 2.1(a) shall not be affected by any change in the recommendation of the
Board of Directors of RH.

(c) Except as set forth in this Section 2.1, the Harbinger Parties shall not be
restricted from voting in favor of, against or abstaining with respect to any
matter presented to the stockholders of RH at any RH Voting Event.

Section 2.2 Battery Voting Event.

(a) Except as set forth in Section 2.2(b), each Harbinger Party agrees that,
during the term of this Agreement, at any duly called meeting of the
stockholders of Battery (or any adjournment or postponement thereof) or any
request for the execution of written consents in lieu of a meeting of the
stockholders of Battery (each, a “Battery Voting Event”), such Harbinger Party
shall, or shall cause the applicable holder of record of its Covered Battery
Shares to, appear

 

5



--------------------------------------------------------------------------------

at the meeting, in person or by proxy, or otherwise cause its Covered Battery
Shares to be counted as present thereat for purposes of establishing a quorum,
and it shall vote (or cause to be voted), in person or by proxy (or deliver, or
cause to be delivered, a written consent covering), all of its Covered Battery
Shares, in each case to the fullest extent that such matters are submitted for
the vote or written consent of the holder of such Covered Battery Shares and
that the Covered Battery Shares are entitled to vote thereon or consent thereto:
(i) in favor of the adoption of the Merger Agreement, the Battery Merger and the
other transactions contemplated by the Merger Agreement (and any related
proposal offered in furtherance thereof, as reasonably requested by Battery or
RH); (ii) against any action or proposal that would reasonably be expected to
result in a material breach of any covenant, representation or warranty, or
other obligation or agreement of Battery contained in the Merger Agreement; and
(iii) except with the written consent of Battery, against the following actions
or proposals (other than the transactions contemplated by the Merger Agreement):
(A) any Battery Alternative Proposal or (B) any other action or proposal,
involving Battery or any Subsidiary of Battery, that would reasonably be
expected to prevent or materially impede, interfere with or delay the Battery
Merger or any other transaction contemplated by the Merger Agreement.

(b) Notwithstanding Section 2.2(a), in the event that the Merger Agreement is
terminated pursuant to Section 8.1(e) thereof, the obligation of the Harbinger
Parties to vote their Covered Battery Shares in the manner set forth in
Section 2.2(a) shall be modified such that:

(i) in respect of any Superior Proposal that is not in the form of an Offer and
as a result of which the Merger Agreement was terminated, the Harbinger Parties
shall vote (or cause to be voted), in person or by proxy, or deliver (or cause
to be delivered) a written consent covering, the Locked-Up Covered Shares in
favor of such Superior Proposal (the meeting or written consent in respect
thereof, the “Superior Proposal Meeting”), and the Harbinger Parties shall, in
their sole discretion vote (or cause to be voted), in person or by proxy, or
deliver (or cause to be delivered) a written consent covering all of their
Covered Battery Shares that are not Locked-Up Covered Shares in any manner they
choose in respect of such matter.

(ii) in respect of any Superior Proposal that is in the form of a tender offer
or an exchange offer for shares of Battery Common Stock (an “Offer” and the date
of the commencement of the Offer, the “Offer Commencement Date”) and as a result
of which the Merger Agreement was terminated, the Harbinger Parties shall
validly tender or cause to be validly tendered, pursuant to and in accordance
with the terms of the Offer, the Locked-Up Covered Shares prior to the
expiration of the Offer, and the Harbinger Parties shall, in their sole
discretion, tender or refrain from tendering any of their other Covered Battery
Shares that are not Locked-Up Covered Shares. The Harbinger Parties shall
deliver to the depositary designated in the Offer in respect of the Locked-Up
Covered Shares, all documents or instruments required to be delivered pursuant
to the terms of the Offer. Following the tender of the Locked-Up Covered Shares
as required by this Section 2.2(b)(ii), the Harbinger Parties shall not withdraw
any Locked-Up Covered Shares from the Offer, unless and until (A) the Offer has
been terminated in accordance with the terms thereof, (B) this Agreement has
been terminated in accordance with Section 6.2, (C) Battery shall have taken any
of the actions described in Section 2.2(b)(iii) below, or (D) the consideration
payable in respect of Battery Shares in the

 

6



--------------------------------------------------------------------------------

Offer is reduced (each of the events described in clauses (A) through (D), a
“Termination Event”). From the Offer Commencement Date through the date of the
earliest to occur of any of the Termination Events, no Harbinger Parties shall,
and each shall cause its Affiliates not to, acquire Beneficial Ownership of any
Battery Shares unless such acquired Battery Shares are included in the number of
Battery Shares Beneficially Owned by the Harbinger Parties or their Affiliates
(other than Battery and its Subsidiaries) for purposes of the calculation set
forth in the definition of Locked-Up Covered Shares in Section 1.1.

(iii) The obligations of the Harbinger Parties in this Section 2.2(b) shall
automatically terminate and be of no further force and effect (without notice or
any further action on the part of any Harbinger Party) if, at any time on or
after the date that the Merger Agreement shall have been terminated, Battery:
(A) issues any Battery Shares or, directly or indirectly, acquires, redeems,
issues, delivers, sells or otherwise disposes of any Battery Shares or any
securities convertible into, or exercisable or exchangeable for, any Battery
Shares (other than any issuance of Battery Shares upon the exercise of equity
awards under the Battery Incentive Plan (as defined in the Merger Agreement)) or
authorizes any such action (other than any authorization made in connection with
the Superior Proposal); (B) splits, combines or reclassifies Battery Shares or
issues any other security in respect of, in lieu of or in substitution for
Battery Shares; or (C) declares, sets aside, makes or pays any dividend or other
distribution which is payable (in whole or in part) in voting stock with respect
to the Battery Shares.

(c) To the fullest extent permitted by applicable Law, each Harbinger Party
hereby waives any rights of appraisal or rights to dissent from the Mergers that
it may have under applicable Law.

(d) Except as set forth in this Section 2.2, the Harbinger Parties shall not be
restricted from voting in favor of, against or abstaining with respect to any
matter presented to the stockholders of Battery at any Battery Voting Event.

Section 2.3 Harbinger No Solicitation. During the term of this Agreement, each
Harbinger Party shall not, and shall instruct its respective directors,
officers, managers, employees, investors, Affiliates and representatives
(including any investment banking, legal or accounting firm retained by any of
them) (collectively, the “Harbinger Representatives”) not to, directly or
indirectly, (a) initiate, knowingly encourage, knowingly facilitate, solicit or
seek (including in each case by way of furnishing non-public information to any
Person) any inquiries with respect to, or the making, submission, announcement
or implementation of, any proposal or other action that constitutes, or may
reasonably be expected to lead to, any RH Alternative Proposal, (b) participate
in any discussions or negotiations with any Person (whether such discussions or
negotiations are initiated by Battery, RH, the Harbinger Parties, the Harbinger
Representatives or a third party), other than Battery, RH or their respective
representatives, regarding such inquiries or relating to a RH Alternative
Proposal, (c) provide any information, documentation or data to any Person,
other than Battery, RH or their respective representatives, relating to a RH
Alternative Proposal, or (d) enter into any letter of intent, memorandum of
understanding, agreement in principle, acquisition agreement, merger agreement,
option agreement, joint venture agreement, partnership agreement or other
agreement constituting or

 

7



--------------------------------------------------------------------------------

related to, or which is intended to or is reasonably likely to lead to, any RH
Alternative Proposal, or resolve or agree to take any such action; and provided,
however, that nothing herein shall be deemed to preclude any Harbinger Party or
any Harbinger Representatives from engaging in any discussions with RH, Battery
or any of their respective Representatives; provided, further, that the
foregoing shall not in any way limit or restrict any Harbinger Party or any
Harbinger Representatives (other than RH or its Subsidiaries) from making or
considering proposals to acquire or agreeing to acquire or acquiring any other
Person or restrict the Harbinger Parties or any of their respective
Representatives (other than RH or its Subsidiaries) from engaging in discussions
or negotiations relating to a transaction to be effected by all or any of
Parent, Battery, RH or any of their respective Subsidiaries after the Mergers as
long as, in any such case, taking such action would not reasonably be expected
to prevent the satisfaction of the conditions set forth in Article 7.1(e) of the
Merger Agreement prior to the Outside Date (it being understood and agreed that
consultation with members of the management team of RH with respect to any of
the foregoing shall be permissible).

Section 2.4 PIK Notes. Each Harbinger Party agrees that, during the term of this
Agreement:

(a) Consent Solicitation. To the extent that the PIK Notes held by such
Harbinger Party are treated as outstanding and it is eligible to participate in
the Consent Solicitation, it shall consent to the amendments to the Indenture
proposed therein by Battery in accordance with Section 6.22 of the Merger
Agreement.

(b) Change of Control Offer. In the event that it receives a Change of Control
Offer (as defined in the Indenture) as a result of the Mergers, it shall not
require Battery to repurchase any PIK Notes that it Beneficially Owns.

Section 2.5 Issuance of RH Special Preferred Stock. The Harbinger Parties agree
that if Battery (acting through, or consistent with the recommendation of, the
Special Committee) shall have (a) failed to obtain the requisite consents needed
to amend the Indenture as contemplated by Section 6.22 of the Merger Agreement
and (b) reasonably determined, at any time after the date of such failure and at
least 20 days prior to the Outside Date, that the condition set forth as item 14
on Exhibit E to the Debt Commitment Letter with respect to the minimum amount of
Availability (as defined in the Debt Commitment Letter) (the “Availability
Condition”) would not reasonably be expected to be satisfied prior to the
Outside Date, then within 5 Business Days of such determination, Battery shall
have the right, at its discretion, to require the Harbinger Parties to cause RH
to issue and sell to the Harbinger Parties (or their designees), and the
Harbinger Parties (or their designees) shall purchase (which transaction shall
occur immediately prior to the Effective Time) for an aggregate purchase price
not to exceed $100,000,000 in any circumstance, shares of a newly issued series
of preferred stock of RH (the “Special RH Preferred Stock”). Such shares of
Special RH Preferred Stock shall in the RH Merger automatically be converted
into the right to receive an aggregate number of shares of Parent Common Stock
equal to the quotient obtained by dividing (i) the aggregate purchase price for
such Special Preferred Stock by (ii) $27.00 (as adjusted to reflect fully the
appropriate effect of any stock split, reverse stock split, stock dividend,
reorganization, recapitalization, reclassification or other similar change with
respect to the Parent Common Stock or the Battery Common Stock). Notwithstanding
anything to the contrary contained herein, the closing of any such purchase and
sale of shares of preferred stock of RH shall be contingent on the closing of
the Mergers.

 

8



--------------------------------------------------------------------------------

Section 2.6 Purchase of Battery Stock. From the date hereof through the
termination of the Merger Agreement, each Harbinger Party agrees that it shall
not acquire or agree to acquire, directly or indirectly, any shares of Battery
Common Stock except as otherwise provided for herein or in the Merger Agreement.

Section 2.7 Indemnity Agreement. Harbinger Master shall comply with the terms
and conditions of the Indemnity Agreement and agrees that the Indemnity
Agreement shall not be amended or modified and no waiver of, or consent
thereunder, shall be effective (i) prior to the Closing, without the approval of
a majority of the members of the Special Committee and (ii) after the Closing,
for so long as the Harbinger Parties are a “Significant Stockholder”, without
the approval of a majority of the members of the Special Nominating Committee
(as defined in the by-laws of Parent).

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of the Harbinger Parties. Each
Harbinger Party, severally and not jointly, represents and warrants to Battery
as follows:

(a) Ownership of Instruments. As of the date of this Agreement, such Harbinger
Party is the Beneficial Owner of the RH Shares, the Battery Shares and the PIK
Notes, respectively, set forth on Schedule I opposite such Harbinger Party’s
name. Except for Liens created under this Agreement or Liens that shall not
affect such Harbinger Party’s ability to comply with its obligations under this
Agreement, such Harbinger Party has, as of the date hereof, good and valid title
to its RH Shares, Battery Shares and PIK Notes, free and clear of Liens,
proxies, powers of attorney, voting trusts or agreements (collectively, the
“Encumbrances”) other than any restrictions under securities laws and shall
have, subject to Article IV, good and valid title to such shares as of the time
of any Battery Voting Event, Superior Proposal Meeting, Offer Commencement Date
or RH Voting Event, as applicable, free and clear of Encumbrances. Such
Harbinger Party further represents that, as of the date hereof and as of the
time of any RH Voting Event, Superior Proposal Meeting, Offer Commencement Date
or Battery Voting Event, any proxies given in respect of it RH Shares or Battery
Shares, as applicable, have been revoked. As of the date hereof, other than the
Merger Agreement and the agreements referred to therein, no Harbinger Party nor
any Affiliate thereof is a party to, or bound by, any agreement (other than this
Agreement) relating to the Mergers, any Battery Alternative Proposal, the voting
of any of its Battery Shares or the sale, transfer or other disposition of its
Covered Battery Shares, or has any other arrangement or understanding with any
other holder of Battery Shares relating to any of the foregoing.

(b) Organization and Authority. Such Harbinger Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation and has all requisite or power and authority to execute and deliver
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and the consummation of the transactions

 

9



--------------------------------------------------------------------------------

contemplated hereby have been duly and validly authorized by all necessary
corporate, partnership, limited liability company or other action of such
Harbinger Party. This Agreement has been duly and validly executed and delivered
by such Harbinger Party, and, assuming due authorization, execution and delivery
by the other Parties, is a legal, valid and binding obligation of such Harbinger
Party, enforceable against it in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

(c) Consents; No Conflicts. The execution and delivery of this Agreement by such
Harbinger Party, and the performance by such Harbinger Party of its obligations
hereunder, shall not (i) conflict with any provision of the certificate of
incorporation or bylaws or other similar organizational documents of such
Harbinger Party, (ii) result in any violation of or default or loss of a benefit
under or require any consent under, or permit the acceleration or termination of
any obligation under, any agreement or other instrument to which such Harbinger
Party is a party, (iii) violate any Law applicable to such Harbinger Party,
(iv) conflict with any provision of any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit or other instrument or obligation of
any kind (a “Contract”) to which such Harbinger Party is a party or by which
such Harbinger Party’s Covered RH Shares or Covered Battery Shares are bound,
except with respect to any such violations, breaches, defaults or conflicts as
would not reasonably be expected, either individually or in the aggregate, to
materially impair the ability of such Harbinger Party to perform its obligations
hereunder or to consummate the transactions contemplated hereby on a timely
basis, or (v) require any clearance, consent, approval, order, license or
authorization of, or declaration, registration or filing with, or notice to, or
permit issued by, any Governmental Authority.

Section 3.2 Representations and Warranties of Battery. Battery hereby represents
and warrants to each of the other Parties as follows:

(a) Organization and Authority. Battery is duly incorporated, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite corporate power and authority to execute and deliver this Agreement,
to perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action of Battery. This Agreement
has been duly and validly executed and delivered by Battery, and, assuming due
authorization, execution and delivery by the other Parties, is a legal, valid
and binding obligation of Battery, enforceable against it in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

(b) Consents; No Conflicts. The execution and delivery of this Agreement by
Battery, and the performance by Battery of its obligations hereunder, shall not
(i) conflict with any provision of the certificate of incorporation or bylaws of
Battery, (ii) result in any violation of or default or loss of a benefit under
or require any consent under, or permit the acceleration or termination of any
obligation under, any agreement or other instrument to which Battery is a party,
(iii) violate any Law applicable to Battery, (iv) conflict with any provision of
any Contract to which Battery is a party, except with respect to any such
violations, breaches, defaults or

 

10



--------------------------------------------------------------------------------

conflicts as would not reasonably be expected, either individually or in the
aggregate, to materially impair the ability of Battery to perform its
obligations hereunder or to consummate the transactions contemplated hereby on a
timely basis, or (v) require any clearance, consent, approval, order, license or
authorization of, or declaration, registration or filing with, or notice to, or
permit issued by, any Governmental Authority.

ARTICLE IV

TRANSFERS BY HARBINGER PARTIES

Except as otherwise provided herein, during the term of this Agreement, each
Harbinger Party agrees, severally and not jointly, that it shall not: (a) sell,
transfer, pledge, encumber, tender, gift, assign or otherwise dispose of, or
enter into any contract, option or other arrangement or understanding with
respect to the sale, transfer, pledge, encumbrance, assignment or other
disposition (each, a “Transfer”) of, its Covered Battery Shares, Covered RH
Shares or PIK Notes, or any interest contained therein; (b) grant any proxies or
powers of attorney or enter into a voting agreement or other arrangement with
respect to its Covered Battery Shares, Covered RH Shares or PIK Notes other than
this Agreement; (c) enter into, or deposit its Covered Battery Shares, Covered
RH Shares or PIK Notes into a voting trust or take any other action which would
reasonably be expected to result in a diminution of the voting power represented
by its Covered Battery Shares, Covered RH Shares or PIK Notes; or (d) commit or
agree to take any of the foregoing actions; provided, that a Harbinger Party may
Transfer its Covered Battery Shares, Covered RH Shares or PIK Notes only if the
transferee with respect to such Harbinger Party’s Covered Battery Shares,
Covered RH Shares or PIK Notes agrees in writing in a form reasonably
satisfactory to Battery to be bound by the terms of this Agreement with respect
to the securities subject to such Transfer, to the same extent as such Harbinger
Party is bound hereunder (including with respect to any Locked-Up Covered Shares
Transferred to the transferee, on a pro rata basis based on the number of
Locked-Up Covered Shares Transferred to such transferee).

ARTICLE V

FIDUCIARY DUTIES

Section 5.1 Harbinger Parties. Notwithstanding anything in this Agreement to the
contrary, (a) no Harbinger Party makes any agreement or understanding herein in
any capacity other than in its capacity as a Beneficial Owner of RH Shares or
Battery Shares, as applicable, and (b) nothing herein shall be construed to
limit or affect any action or inaction by any Affiliate, officer, director or
direct or indirect equityholder of any Harbinger Party acting in his or her
capacity as a director of RH or Battery, as applicable; provided, however, that
this Article V shall not relieve any such Person from any liability or
obligation that he, she or it may have independently of this Agreement or as a
consequence of any action or inaction by such Person.

Section 5.2 Battery. Nothing herein shall be construed to limit or affect any
action or inaction by (a) Battery in accordance with the terms of the Merger
Agreement or (b) any Affiliate (excluding the Harbinger Parties), officer,
director or direct or indirect equity holder of Battery acting in his or her
capacity as a director or officer of Battery; provided, however, that this
Article V shall not relieve any such Person from any liability or obligation
that he, she or it may have independently of this Agreement or as a consequence
of any action or inaction by such Person.

 

11



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

Section 6.1 Expenses. Except as set forth in the Merger Agreement, all costs and
expenses incurred by any Party in connection with this Agreement shall be paid
by the Party incurring such cost or expense.

Section 6.2 Termination. Except as set forth in this Section 6.2, this Agreement
shall automatically terminate upon the earlier of (i) the valid termination of
the Merger Agreement in accordance with its terms and (ii) the closing of the
Mergers. Notwithstanding the foregoing, (a) the provisions of this Article VI
shall survive termination of this Agreement and the provisions of Section 2.4(b)
shall survive termination of this Agreement as a result of the closing of the
Mergers, (b) subject to the limitation contained in Section 2.2(b)(iii), the
obligations contained in Section 2.2(b) shall survive until the six-month
anniversary of the valid termination of the Merger Agreement and (c) all of the
representations and warranties in this Agreement shall terminate and be of no
further force or effect upon termination of this Agreement; provided, however,
that no Party shall be relieved from any liability for a material breach of this
Agreement by reason of any such termination; provided, further, that the
aggregate liability of the Harbinger Parties for any and all such material
breaches, together with the aggregate liability of RH for any and all “willful
and material breaches” (as defined in the Merger Agreement) under the Merger
Agreement, shall be limited to and shall in no event exceed an aggregate amount
equal to $50,000,000 (inclusive of the Reverse Termination Fee).

Section 6.3 No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in RH or Battery any direct or indirect ownership or incidence of
ownership of or with respect to any securities addressed herein. All rights,
ownership and economic benefits of and relating to the securities addressed
herein shall remain vested in and belong to the appropriate Harbinger Party, and
Battery shall not have any authority to direct the Harbinger Parties in the
voting or disposition of any of the securities addressed herein, as the case may
be, except as otherwise provided herein.

Section 6.4 Waiver and Amendment; Remedies Cumulative. Subject to applicable
Law, (a) any provision of this Agreement or any inaccuracies in the
representations and warranties of any of the Parties or compliance with any of
the agreements or conditions contained in this Agreement may be waived or
(b) the time for the performance of any of the obligations or other acts of the
Parties here may be extended at any time prior to the consummation of the
Mergers. Any agreement on the part of a Party to any such extension or waiver
shall be valid only if set forth in an instrument in writing signed on behalf of
the Party against whom waiver is sought; provided, that any extension or waiver
given in compliance with this Section 6.4 or failure to insist on strict
compliance with an obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure. Any of the provisions of this Agreement may be amended at any time by
the mutual written agreement of the Parties. No failure or delay on the part of
any Party hereto in the exercise of any right hereunder shall impair such right
or be construed to be a waiver of, or

 

12



--------------------------------------------------------------------------------

acquiescence in, any breach of any representation, warranty or agreement herein,
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or of any other right. All rights and remedies existing
under this Agreement are cumulative to, and not exclusive of, any rights or
remedies otherwise available.

Section 6.5 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally, sent via facsimile (receipt confirmed), sent by a
nationally recognized overnight courier (providing proof of delivery), or mailed
in the United States by certified or registered mail, postage prepaid, to the
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice):

If to any Harbinger Party:

c/o Harbinger Capital Partners

450 Park Avenue, 31st Floor

New York, New York 10022

Fax No.: (212) 658-9311

Attention: Robin Roger, General Counsel

and with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attention:       Jeffrey D. Marell, Esq.

                        Mark A. Underberg, Esq.

Fax No.: (212) 757-3990

If to Battery:

Spectrum Brands, Inc.

Six Concourse Parkway, Suite 3300

Atlanta, GA 30328

Attention: John T. Wilson, Esq.

Fax No.: (770) 829-6928

and with copies to:

Sutherland Asbill & Brennan LLP

999 Peachtree Street, N.E.

Atlanta, GA 30309

Fax No.: (770) 853-8806

Attention:       Mark D. Kaufman, Esq.

                        David A. Zimmerman, Esq.

 

13



--------------------------------------------------------------------------------

and

Jones Day

222 East 41st Street

New York, New York 10017

Fax No.: (212) 755-7306

Attention:       Robert A. Profusek, Esq.

                        Andrew M. Levine, Esq.

Section 6.6 Assignment. Except as expressly permitted herein, neither this
Agreement nor any of the rights, interests or obligations under this Agreement
shall be assigned, in whole or in part, by operation of Law or otherwise by any
of the Parties without the prior written consent of the other Parties. Any
assignment in violation of the preceding sentence shall be void. Subject to the
preceding two sentences, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, the Parties and their respective successors
and assigns.

Section 6.7 Governing Law. This Agreement and any claim, controversy or dispute
arising under or related thereto, the relationship of the Parties, and/or the
interpretation and enforcement of the rights and duties of the Parties, whether
arising in Law or in equity, in contract, tort or otherwise, shall be governed
by, and construed and interpreted in accordance with, the Laws of the State of
Delaware, without regard to its rules regarding conflicts of Law to the extent
that the application of the Laws of another jurisdiction would be required
thereby.

Section 6.8 Interpretation. Unless otherwise expressly provided, for the
purposes of this Agreement, the following rules of interpretation shall apply:

(a) The article and section headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation hereof.

(b) When a reference is made in this Agreement to an article or a section,
paragraph, exhibit or schedule, such reference shall be to an article or a
section, paragraph, exhibit or schedule hereof unless otherwise clearly
indicated to the contrary.

(c) Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”

(d) The words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(e) The word “extent” in the phrase “to the extent” shall mean the degree to
which a subject or other thing extends, and such phrase shall not mean simply
“if.”

(f) The meaning assigned to each term defined herein shall be equally applicable
to both the singular and the plural forms of such term, and words denoting any
gender shall include all genders. Where a word or phrase is defined herein, each
of its other grammatical forms shall have a corresponding meaning.

 

14



--------------------------------------------------------------------------------

(g) A reference to any period of days shall be deemed to be to the relevant
number of calendar days, unless otherwise specified.

(h) All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.

(i) The Parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provisions hereof.

(j) Any statute or rule defined or referred to herein or in any agreement or
instrument that is referred to herein means such statute or rule as from time to
time amended, modified or supplemented, including by succession of comparable
successor statutes or rules and references to all attachments thereto and
instruments incorporated therein.

Section 6.9 Consent to Jurisdiction. Each of the Parties hereby irrevocably
agrees that any legal action or proceeding with respect to this Agreement, or
for recognition and enforcement of any judgment in respect of this Agreement and
obligations arising hereunder brought by any other Party hereto or its
successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware). Each of the Parties hereto hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it shall not bring any action relating to this
Agreement in any court other than the aforesaid courts. Each of the Parties
hereby irrevocably waives, and agrees not to assert, by way of motion, as a
defense, counterclaim or otherwise, in any action or proceeding with respect to
this Agreement (a) any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason other than the failure to
serve in accordance with this Section 6.9, (b) any claim that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise), and (c) to the fullest extent permitted by the
applicable law, any claim that (i) the suit, action or proceeding in such court
is brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper, or (iii) this Agreement or the subject mater hereof, may
not be enforced in or by such courts.

Section 6.10 Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF ANY OF THE
PARTIES IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT.

 

15



--------------------------------------------------------------------------------

Section 6.11 Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of Law or
public policy by a court of competent jurisdiction, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect,
insofar as the foregoing can be accomplished without materially affecting the
economic benefits anticipated by the Parties to this Agreement. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible to the fullest extent permitted by applicable Law in an acceptable
manner to the end that the transactions contemplated by this Agreement are
fulfilled to the extent possible.

Section 6.12 Entire Agreement; No Third Party Beneficiaries. This Agreement
(together with the Merger Agreement to the extent referred to herein)
constitutes the entire agreement among the Parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
both written and oral, among the Parties hereto with respect to the subject
matter hereof. This Agreement shall be binding upon and inure solely to the
benefit of each Party. Except as set forth in the immediately preceding
sentence, nothing in this Agreement, express or implied, is intended to or shall
confer upon any Person not a party to this Agreement any rights, benefits or
remedies hereunder.

Section 6.13 Specific Performance.

(a) The Parties agree that irreparable damage would occur and that the Parties
would not have any adequate remedy at Law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached by any Party. It is accordingly agreed
that the Parties shall be entitled to an injunction or injunctions to prevent
breaches and/or threatened breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in any federal court
located in the State of Delaware or in Delaware state court, this being in
addition to any other remedy to which they are entitled to at Law or in equity.

(b) Notwithstanding the Parties’ rights to specific performance or injunctive
relief pursuant to this Section 6.13(a) and subject to the limitation contained
in the last sentence of this Section 6.13(b), each Party may pursue any other
remedy available to it at Law or in equity, including monetary damages;
provided, that it is understood and agreed that claims for monetary damages
following termination of this Agreement shall be subject to the limitations
contained in Section 6.2. Notwithstanding anything in this Agreement to the
contrary, prior to the termination of this Agreement in accordance with its
terms, no Party hereto shall be permitted to make any claim or commence any
action, suit or proceeding seeking monetary damages against any other Party
hereto in connection with or arising out of this Agreement or the Transaction;
provided, that the foregoing shall be without prejudice to the right of any
Party to seek such monetary damages following such termination in accordance
with, and subject to the limitations set forth in, this Agreement (including as
specified in Section 6.2).

Section 6.14 Further Assurances. At any time or from time to time after the date
hereof and prior to the termination of this Agreement, the Parties agree to
cooperate with each other, and at the request of any other Party, to execute and
deliver any further instruments or

 

16



--------------------------------------------------------------------------------

documents and to take all such further action as such other Party may reasonably
request in order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the Parties.

Section 6.15 Counterparts. This Agreement may be executed in two or more
counterparts, each of which when executed shall be deemed to be an original, and
all of which together shall be considered one and the same agreement and shall
become effective when one or more counterparts have been signed by each of the
Parties and delivered to the other Parties. For purposes of this Agreement,
facsimile signatures or signatures by other electronic form of transfer shall be
deemed originals, and the Parties agree to exchange original signatures as
promptly as possible.

Section 6.16 Non-Recourse. The Parties further agree that (a) in no event shall
either Party, its Subsidiaries or any of their respective Affiliates seek (and
each shall cause its controlled Affiliates not to seek) any monetary damages or
any other recovery, judgment or damages of any kind in excess of $50,000,000,
less the total of any amounts paid or payable by the other Party (including, in
the case of the Harbinger Parties, amounts paid or payable by RH) under the
Merger Agreement (in respect of monetary damages and/or the Termination Fee or
Reverse Termination Fee, as applicable), in each case against or from the other
Party and (b) in no event shall any former, current or future direct or indirect
equity holders, controlling Persons, representatives, stockholders, directors,
officers, employees, agents, Affiliates, members, managers, general or limited
partners or assignees of either Party (collectively, “Non-Recourse Parties”)
have any other liability relating to or arising out of this Agreement, the
Transaction Documents or the transactions contemplated hereby or thereby, and no
Party, its Subsidiaries or any of their respective Affiliates shall seek (and
each shall cause its controlled Affiliates not to seek) any monetary damages or
any other recovery, judgment, or damages of any kind against any of the
Non-Recourse Parties, and each Party, its Subsidiaries and their respective
Affiliates shall be precluded from any remedy against any of the Non-Recourse
Parties at law or in equity or otherwise.

[Remainder of Page Intentionally Left Blank.]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

SPECTRUM BRANDS, INC. By:   /s/ Kent J. Hussey   Name:   Kent J. Hussey   Title:
  Chief Executive Officer HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD. By:  
Harbinger Capital Partners LLC, its investment Manager By:   /s/ Peter Jenson  
Name:   Peter Jenson   Title:   Vice President HARBINGER CAPITAL PARTNERS
SPECIAL SITUATIONS FUND, L.P. By:   Harbinger Capital Partners Special
Situations GP, LLC, its general partner By:   /s/ Peter Jenson   Name:   Peter
Jenson   Title:   Vice President GLOBAL OPPORTUNITIES BREAKAWAY LTD. By:  
Harbinger Capital Partners II LP, its investment manager By:   /s/ Peter Jenson
  Name:   Peter Jenson   Title:   Vice President

[Signature Page to Harbinger Support Agreement]

 

18



--------------------------------------------------------------------------------

SCHEDULE I

 

Harbinger Party

   RH Non-Voting
Common Stock    RH Voting
Common
Stock    RH Series D
Preferred Stock    RH Series E
Preferred Stock    PIK
Notes    Battery
Shares

Harbinger Master

   575,656,139    —      78,687.880    50,000    $ 53,173,753    8,629,153

Harbinger Special Situations

   —      163,357,169    31,543.456    —      $ 6,914,397    1,876,223

Global Opportunities

   —      —      —      —        —      1,453,850

[Schedule I to Harbinger Support Agreement]

 

19